Cook, J.,
concurring in part and dissenting in part.
{¶ 206} Like the Chief Justice, I agree with the majority that appellees invited the error here, if any, concerning their treatment as a single entity. I also agree with the Chief Justice that, in light of our requisite reversal, the majority errs in refusing to remand this cause to the court of appeals for consideration of those issues that court held moot. Therefore, I dissent from the majority’s atypical distribution of the punitive-damages award.